EXHIBIT 2
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)


                                                                   Illinois corporations with headquarters in Chicago, Illinois.
                                                                   Id. at PageID.6. State Farm Casualty is licensed to operate in
                  2020 WL 5258484
                                                                   Michigan, where it sells insurance to businesses like Plaintiff.
    Only the Westlaw citation is currently available.
                                                                   Id. On May 22, 2019, Plaintiff entered into a one-year term,
           United States District Court, E.D.
                                                                   “all-risk” insurance contract (the “Businessowners Insurance
             Michigan, Northern Division.
                                                                   Policy” or the “Policy”) with State Farm Casualty. Id. at
          TUREK ENTERPRISES, INC., d/b/                            PageID.5.
         a ALCONA CHIROPRACTIC, Plaintiff,
                       v.
        STATE FARM MUTUAL AUTOMOBILE                                                              A.
     INSURANCE COMPANY, STATE FARM FIRE
                                                                   The first section of the Policy, entitled “Section I – Property,”
       AND CASUALTY COMPANY, Defendants.
                                                                   contains the general terms and limits of coverage and includes
                      Case No. 20-11655                            two important subsections, “Section I – Covered Cause of
                              |                                    Loss” and “Section I – Exclusions.” 1 ECF No. 12-4 at
                        09/03/2020                                 PageID.171–73. Pursuant to Section I – Covered Cause of
                                                                   Loss, the Policy “insur[es] for accidental direct physical
                                                                   loss to Covered Property,” unless the loss is excluded by
THOMAS L. LUDINGTON, United States District Judge
                                                                   Section I – Exclusions or limited in the “Property Subject to
                                                                   Limitations” provision. Id. at PageID.172.
       ORDER GRANTING DEFENDANTS’
     MOTION TO DISMISS AND DISMISSING                              1       Plaintiff did not file the full Policy as an exhibit
   PLAINTIFF'S COMPLAINT WITH PREJUDICE
                                                                           to the complaint, so reference is frequently made
 *1 On June 23, 2020, Plaintiff Turek Enterprises, Inc., d/b/              to the Policy as included in Defendants’ motion to
a Alcona Chiropractic, filed a complaint against Defendants                dismiss. See ECF No. 12-4.
State Farm Mutual Automobile Insurance Company (“State             The Policy divides “Covered Property” into two groups,
Farm Automobile”) and State Farm Fire and Casualty                 “Coverage A – Buildings” and “Coverage B – Business
Company (“State Farm Casualty”), on behalf of itself and           Personal Property.” Id. at PageID.171. The two groups
all others similarly situated. Plaintiff alleges that Defendants   broadly cover the personal property and buildings used in
failed to compensate Plaintiff's loss of income and extra          the insured's business, with some limitations provided in
expense as required by an insurance contract between the           the subsection “Property Not Covered.” Id. The Policy also
parties. Plaintiff seeks damages for breach of contract as well    covers loss of income and extra expense (commonly referred
as a declaratory judgment that the insurance contract covers       to as “business interruption losses”) through an endorsement
the loss of income and extra expense incurred by Plaintiff and     to the Policy identified as “CMP-4905.1 Loss of Income and
all others similarly situated. On July 15, 2020, Defendants        Extra Expense” (the “Endorsement”):
moved to dismiss the complaint for failure to state a claim
upon which relief may be granted under Federal Rule of
Civil Procedure 12(b)(6). ECF No. 12. Timely response and          1. Loss of Income
reply briefs were filed. ECF Nos. 16, 19. For the reasons          a. We will pay for the actual “Loss of Income” you sustain
stated below, the motion to dismiss will be granted, and the       due to the necessary “suspension” of your “operations” during
complaint will be dismissed with prejudice.                        the “period of restoration”. The “suspension” must be caused
                                                                   by accidental direct physical loss to property at the described
                                                                   premises. The loss must be caused by a Covered Cause Of
                                                                   Loss...
                               I.

Plaintiff is a Michigan corporation operating a chiropractic
                                                                   2. Extra Expense
office in Alcona County, Michigan. ECF No. 1 at PageID.5.
                                                                    *2 a. We will pay necessary “Extra Expense” you incur
State Farm Casualty and State Farm Automobile are both
                                                                   during the “period of restoration” that you would not have


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)


incurred if there had been no accidental direct physical loss to
property at the described premises. The loss must be caused        2       The Endorsement further defines “Loss of Income”
by a Covered Cause Of Loss...                                              and “Extra Expense,” but the precise definition of
                                                                           each term is irrelevant for purposes of this order.
[…]
                                                                   [...]
4. Civil Authority
a. When a Covered Cause of Loss causes damage to property          j. Fungi, Virus, Or Bacteria
other than                                                         (1) Growth, proliferation, spread or presence of “fungi” or wet
                                                                   or dry rot; or (2) Virus, bacteria or other microorganism that
                                                                   induces or is capable of inducing physical distress, illness, or
property at the described premises, we will pay for the actual     disease; and
“Loss Of Income” you sustain and necessary “Extra Expense”
caused by action of civil authority that prohibits access to the   (3) We will also not pay for:
described premises, provided that both of the following apply:
(1) Access to the area immediately surrounding the damaged         (a) Any loss of use or delay in rebuilding, repairing or
property is prohibited by civil authority as a result of the       replacing covered property, including any associated cost
damage, and the described premises are within that area but        or expense, due to interference at the escribed premises or
are not more than one mile from the damaged property; and          location of the rebuilding, repair, or replacement of that
                                                                   property, by “fungi”, wet or dry rot, virus, bacteria or other
(2) The action of civil authority is taken in response to          microorganism.
dangerous physical conditions resulting from the damage or
continuation of the Covered Cause Of Loss that caused the          (b) Any remediation of “fungi”, wet or dry rot, virus, bacteria
damage, or the action is taken to enable a civil authority to      or other microorganism...
have unimpeded access to the damaged property.
ECF No. 1 at PageID.63–64 (bolding omitted). 2 This                (c) The cost of any testing or monitoring of air or property to
coverage is provided “subject to the provisions of Section I –     confirm the type, absence, presence or level of “fungi”, wet
Property,” which includes Section I – Exclusions. ECF No. 1        or dry rot, virus, bacteria or other microorganism, whether
at PageID.63. Section I – Exclusions provides a lengthy list of    performed prior to, during or after removal, repair, restoration
exclusions under the Policy. The section provides, in relevant     or replacement of Covered Property.
part:

                                                                   This exclusion does not apply if “fungi”, wet or dry rot, virus,
          1. We do not insure under any coverage                   bacteria or other microorganism results from an accidental
          for any loss which would not have                        direct physical loss caused by fire or lightning.
          occurred in the absence of one or more                    *3 ECF No. 12-4 at PageID.173–74 (emphasis omitted).
          of the following excluded events. We do                  The first numbered paragraph is referred to as the “Anti-
          not insure for such loss regardless of: (a)              Concurrent Causation Clause.” The subsection governing
          the cause of the excluded event; or (b)                  fungi, viruses, and bacteria is referred to as the “Virus
          other causes of the loss; or (c) whether                 Exclusion.” 3 Insurers began to add the Virus Exclusion
          other causes acted concurrently or in any                and similar terms to contracts in 2006, after the severe
          sequence with the other excluded event to                acute respiratory syndrome (“SARS”) outbreak. ECF No.
          produce the loss; or (d) whether the event               1 at PageID.16–17, 92. A 2006 Insurance Services Office
          occurs suddenly or gradually, involves                   circular (the “ISO circular”) explained that insurers were
          isolated or widespread damage, arises                    “presenting an exclusion relating to contamination by
          from natural or external forces, or occurs               disease-causing viruses or bacteria or other disease-causing
          as a result of any combination of these:
                                                                   microorganisms.” 4 Id. at PageID.93.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)


3                                                                             or protect life or to conduct minimum
         Section I – Exclusions includes three additional
                                                                              basic operations.
         exclusions, among others: the “Ordinance or Law,”
         “Acts or Decisions,” and “Consequential Losses”
         exclusions. See ECF No. 12-4. While Defendants
         partially rely on these exclusions, it is unnecessary    Id. at PageID.424–25. On May 21, 2020, the Order
         to decide their application for reasons stated in        was amended to require that businesses like Plaintiff's
         Section III.B.2., infra.                                 perform structural alterations to the premises before resuming
                                                                  operations. ECF No. 1 at PageID.13.
4        Insurance Services Office is the industry trade
         group that drafts form policies for the American
         liability insurance market.
                                                                                                C.

                                                                  On March 24, 2020, Plaintiff suspended all business
                               B.
                                                                  operations in compliance with the Order. As a result, Plaintiff
The first recorded case of the 2019 novel coronavirus             lost the use of its Covered Property until at least May 28,
(“COVID-19”) in Michigan was reported on March 10,                2020. 5 ECF No. 1 at PageID.12–14. On May 22, 2020,
2020. The next day, the World Health Organization declared        Plaintiff renewed the Policy with State Farm Casualty for a
COVID-19 a pandemic. On March 24, 2020, the Governor              new term expiring on May 22, 2021. Id. at PageID.5. On June
of the State of Michigan issued Executive Order 2020-21           4, 2020, Plaintiff made a claim with State Farm Casualty for
(the “Order”). ECF No. 1 at PageID.2. The Order is entitled       loss of income and extra expense as a result of the Order. Id.
“Temporary requirement to suspend activities that are not         at PageID.15, 81. State Farm Casualty denied Plaintiff's claim
necessary to sustain or protect life.” ECF No. 16-4. The Order    in writing, stating:
states, in relevant part:

    To suppress the spread of COVID-19, to prevent the state's
                                                                              This is a follow up to our conversation
    health care system from being overwhelmed, to allow
                                                                              on 06-04-20. You are making a claim
    time for the production of critical test kits, ventilators,
                                                                              for Loss of Income due to COVID-19.
    and personal protective equipment, and to avoid needless
                                                                              You advised that you [sic] business
    deaths, it is reasonable and necessary to direct residents
                                                                              has been affected by the government
    to remain at home or in their place of residence to the
                                                                              mandate related to COVID-19 as
    maximum extent feasible.
                                                                              you have been only able to do
    This order takes effect on March 24, 2020 at 12:01 am, and                emergency services because of this
    continues through April 13, 2020 at 11:59 pm.                             mandate. Our investigation indicates
                                                                              that the insured property has not
    Acting under the Michigan Constitution of 1963 and                        sustained accidental direct physical
    Michigan law, I order the following:                                      loss. There are exclusions for virus
                                                                              [sic], enforcement of ordinance or law,
                                                                              and consequential losses...

                              […]

4. No person or entity shall operate a business or conduct         *4 Id. at PageID.81. The letter then recited the terms of
operations that require                                           the Policy described above, specifically Section I – Covered
                                                                  Cause of Loss, Section I – Exclusions, and the Endorsement.
                                                                  Id.
              workers to leave their homes or places
              of residence except to the extent that              5      Plaintiff's response brief indicates that Plaintiff
              those workers are necessary to sustain                     could “resume use of its property” after an




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           3
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)


        amendment to the Order on May 28, 2020. ECF No.              Under Rule 12(b)(6), a pleading fails to state a claim if it
        16 at PageID.309.                                            does not contain allegations that support recovery under any
                                                                     recognizable theory.     Ashcroft v. Iqbal, 556 U.S. 662, 678
                                                                     (2009). In considering a Rule 12(b)(6) motion, the Court
                               D.
                                                                     construes the pleading in the non-movants’ favor and accepts
On June 23, 2020, Plaintiff filed a complaint against                the allegations of facts therein as true. See    Lambert v.
Defendants on behalf of itself and all others similarly situated.    Hartman, 517 F.3d 433, 439 (6th Cir. 2008). The pleader
ECF No. 1. Plaintiff alleges that Defendants breached the            need not provide “detailed factual allegations” to survive
Policy by failing to cover Plaintiff's loss of income and extra      dismissal, but the “obligation to provide the ‘grounds’ of
expense incurred by compliance with the Order. Id. Plaintiff         his ‘entitle[ment] to relief’ requires more than labels and
contends that such losses fall within the Loss of Income, Extra      conclusions, and a formulaic recitation of the elements of
Expense, and Civil Authority sections of the Endorsement. Id.
at PageID.14. With respect to the Virus Exclusion, Plaintiff         a cause of action will not do.”      Bell Atlantic Corp. v.
maintains that the Order was the sole cause of its losses. Id. at    Twombly, 550 U.S. 544, 555 (2007). In essence, the pleading
PageID.14–15.The Order, according to Plaintiff, was issued           “must contain sufficient factual matter, accepted as true,
“to ensure the absence of the virus, or persons carrying the         to state a claim to relief that is plausible on its face”
virus, from the Plaintiff's premises,” and “there is no evidence     and “the tenet that a court must accept as true all of the
at all that the virus did enter Plaintiff's property or that it      allegations contained in a complaint is inapplicable to legal
had to be de-contaminated.” Id. at PageID.4, 17 (emphasis in         conclusions.”      Iqbal, 556 U.S. at 679–79 (quotations and
original).                                                           citation omitted).

Plaintiff also alleges that Defendants have issued “hundreds
or thousands” of identical or substantially similar policies to
                                                                                                  B.
businesses across Michigan. Id. at PageID.10. Plaintiff alleges
that these businesses, like Plaintiff, have suffered losses from     *5 Plaintiff asserts federal diversity jurisdiction pursuant to
the Order that Defendants have wrongly refused to cover. Id.
at PageID.13. Accordingly, Plaintiff seeks damages for its              28 U.S.C. § 1332, so Michigan law applies. Michigan's
losses and a declaratory judgment that the Policy covers the         principles of contract interpretation are well-settled. “[A]n
loss of income and extra expense sustained. Id. at PageID.38–        insurance contract must be enforced in accordance with its
39. Plaintiff seeks this relief on behalf of itself and three        terms.” Henderson v. State Farm Fire & Cas. Co., 596
proposed classes that correspond to types of Endorsement             N.W.2d 190, 193 (Mich. 1999). “Terms in an insurance policy
coverage: The Loss of Income Coverage Class, the Extra               must be given their plain meaning and the court cannot create
Expense Coverage Class, and the Civil Authority Coverage             an ambiguity where none exists.” Heniser v. Frankenmuth
Class. Id. Counts I, III, and V are for declaratory relief. Counts   Mut. Ins. Co., 534 N.W.2d 502, 505 (Mich. 1995) (internal
II, IV, and VI are for breach of contract.                           quotation marks omitted). Michigan defines “an ambiguity
                                                                     in an insurance policy to include contract provisions capable
On July 15, 2020, Defendants moved to dismiss the complaint
                                                                     of conflicting interpretations.” Auto Club Ins. Ass'n v.
under Federal Rule of Civil Procedure 12(b)(6) for failure to
                                                                     DeLaGarza, 444 N.W.2d 803, 805 (Mich. 1989). Ambiguous
state a claim upon which relief may be granted. ECF No. 15.
                                                                     terms “are construed against its drafter and in favor of
Plaintiff filed a timely response, to which Defendants replied.
ECF Nos. 16, 19.                                                     coverage.”    Id. at 806.

                                                                     “Michigan courts engage in a two-step analysis when
                                                                     determining coverage under an insurance policy: (1) whether
                               II.
                                                                     the general insuring agreements cover the loss and, if so, (2)
                                                                     whether an exclusion negates coverage.” K.V.G. Properties,
                               A.                                    Inc. v. Westfield Ins. Co., 900 F.3d 818, 821 (6th Cir. 2018)
                                                                     (citing   Auto-Owners Ins. Co. v. Harrington, 565 N.W.2d



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)


839, 841 (Mich. 1997)). Policy provisions, such as exclusions,     in compliance with the Order. Id. at PageID.3. As a result,
are valid “as long as [they are] clear, unambiguous and not in     Plaintiff's entire case turns on the construction of “direct
contravention of public policy.”   Harrington, 565 N.W.2d          physical loss.” 7
at 841 (internal quotation marks omitted).
                                                                   7      Plaintiff does argue that it stated “tangible damage”
                                                                          by cursory reference to one paragraph in the
                              III.                                        complaint, but for reasons stated below, this
                                                                          argument is rejected. ECF No. 16 at PageID.302.
Defendants’ principal argument is that Plaintiff's business
                                                                    *6 While Michigan courts have not interpreted the term
interruption losses were not caused by a Covered Cause
                                                                   “direct physical loss,” the Sixth Circuit Court of Appeals
of Loss. Specifically, Defendants argue (1) that Plaintiff's
losses are not the result of an “accidental direct physical        interpreted a similar term in   Universal Image Prods., Inc.
loss to Covered Property,” and (2) that even if they               v. Fed. Ins. Co., 475 F. App'x 569, 572 (6th Cir. 2012).
were, they are excluded by the Virus Exclusion or some             In Universal, the plaintiff brought action against its insurer,
other exclusion, such as the Ordinance or Law, Acts or             alleging that it suffered a “direct physical loss or damage
Decisions, or Consequential Losses exclusions. ECF No. 12          to” property after it was forced to vacate its building for
at PageID.133–43. Defendants further argue that Plaintiff's        mold remediation.      Universal, 475 F. App'x at 572. The
request for declaratory relief is redundant, and that State Farm   district court found that “direct physical loss or damage”
Automobile was not a party to the Policy. Id. at PageID.151–       required “tangible damage” and entered summary judgment
52. The parties also dispute the applicability of the Loss
                                                                   for the defendants.    Id. at 571. The Sixth Circuit affirmed,
of Income, Extra Expense, and Civil Authority sections of
                                                                   noting that “[the plaintiff] did not experience any form of
the Endorsement, but these disputes are tangential because
                                                                   ‘tangible damage’ to its insured property” and that its losses
the applicability of each section turns on whether Plaintiff
has alleged a Covered Cause of Loss. See ECF No. 1 at              were not “physical losses, but economic losses.”         Id. at
                6
PageID.63–64.                                                      573. In so holding, the Sixth Circuit found      de Laurentis
                                                                   v. United Servs. Auto. Ass'n, 162 S.W.3d 714 (Tex. App.
6                                                                  2005), to be persuasive. In de Laurentis, the Texas Court of
       As mentioned previously, the coverage offered
       under each section is “subject to the provisions of         Appeals held that “physical loss” required “tangible damage”
       Section I – Property.” ECF No. 1 at PageID.63.              after analyzing the dictionary definitions of “physical” and
                                                                   “loss.”    De Laurentis, 162 S.W.3d at 723. De Laurentis
                                                                   “provid[ed] insight into how the Michigan courts would
                              A.
                                                                   interpret the phrase ‘direct physical loss’ ” because the
The threshold question is whether Plaintiff suffered an            Michigan Court of Appeals had previously relied on de
“accidental direct physical loss to Covered Property.” The         Laurentis to interpret the word “direct.”    Universal, 475 F.
Policy does not define the term “direct physical loss,” and        App'x at 573.
the parties offer different interpretations. Defendants contend
that the term requires “tangible damage” to Covered Property,      As Plaintiff correctly notes, the Sixth Circuit considered
like the damage one could expect from a fire. ECF No. 12           the possibility that Michigan courts would reach a different
at PageID.139–40. Plaintiff offers the broader interpretation
                                                                   interpretation of “direct physical loss.”          Id. at 574
that “direct physical loss” includes “loss of use.” ECF No.
                                                                   (collecting cases holding that “ ‘physical loss’ occurs
16 at PageID.302–03. Under this view, any event rendering
                                                                   when real property becomes ‘uninhabitable’ or substantially
Covered Property “unusable or uninhabitable” would trigger
                                                                   ‘unusable’ ”). Contrary to Plaintiff's suggestion,however, the
coverage, regardless of whether any tangible damage to
                                                                   Sixth Circuit did not “approve” of Plaintiff's interpretation
the property resulted. Id. Importantly, Plaintiff is adamant
                                                                   and, in fact, held that “even if Michigan were to adopt
that COVID-19 never entered its premises. ECF No. 1 at
                                                                   it,” the Universal plaintiff would “still not be entitled to
PageID.17. According to Plaintiff, its loss of income and
                                                                   coverage.” Id. Moreover, the term in this case presents a
extra expense arise only from its suspension of operations
                                                                   stronger argument for Defendants than the term in Universal.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)


The term here is “direct physical loss,” not “direct physical
loss or damage.” Consequently, reading “direct physical              8      Of course, the fact that a word can be defined in
loss” to require tangible damage does not risk redundantly                  more than one way does not make the relevant
interpreting “loss” and “damage.” See Klapp v. United Ins.                  term ambiguous. “Most, if not all, words are
Grp. Agency, Inc., 663 N.W.2d 447, 453 (Mich. 2003)                         defined in a variety of ways in each particular
(“[C]ourts must [ ] give effect to every word, phrase, and                  dictionary, as well as being defined differently
clause in a contract and avoid an interpretation that would                 in different dictionaries...[The Michigan Supreme
render any part of the contract surplusage or nugatory.”).                  Court] refuses to ascribe ambiguity to words in
                                                                            the English language simply because dictionary
Furthermore, Defendants offer the only interpretation                       publishers are obliged to define words differently
resembling the “plain and ordinary meaning” of “direct
                                                                            to avoid possible plagiarism.”         Upjohn, 476
physical loss.” See        McGrath v. Allstate Ins. Co., 802                N.W.2d at 398 n. 8.
N.W.2d 619, 622 (Mich. App. 2010) (citing Citizens
Ins. Co. v. Pro-Seal Serv. Grp., Inc., 730 N.W.2d 682,               9      Plaintiff's interpretation also risks rendering the
687 (Mich. 2007)) (internal citations omitted). Michigan                    word “physical” meaningless. If “physical loss
courts determine a word's ordinary meaning by consulting                    to Covered Property” includes the inability to
a dictionary. Id. Merriam-Webster Dictionary defines                        use Covered Property, then it is unclear why the
“physical” as “having material existence; perceptible                       same meaning could not be conveyed by “loss to
especially through the senses and subject to the laws of                    Covered Property.” Presumably, any “loss of use”
nature.” Physical, Merriam-Webster, https://www.merriam-                    would be “physical” insofar as the cause of the loss
webster.com/dictionary/physical (last visited Aug. 31, 2020).               or the Covered Property itself has some physical
Here, “physical” is an adjective modifying “loss,” which is                 existence.
defined as, inter alia, “destruction, ruin,” “the act of losing
                                                                     10
possession,” and “a person or thing or an amount that is lost.”             Plaintiff's reliance on    Duronio v. Merck &
Loss, Merriam-Webster, https://www.merriam-webster.com/                     Co., No. 267003, 2006 WL 1628516 (Mich.
dictionary/loss (last visited Aug. 31, 2020).                               Ct. App. June 13, 2006), is misplaced. Duronio
                                                                            concerned a product liability statute, and its
Plaintiff suggests that “physical loss to Covered Property”                 expansive definition of “damage to property”
includes the inability to use Covered Property. ECF No.                     turned on the statutory scheme at issue and
16 at PageID.306. This interpretation seems consistent with                 the traditional understanding of “property” as a
one definition of “loss” but ultimately renders the word
                                                                            collection of common law rights. Duronio, 2006
“to” meaningless. 8 “To” is used here as a preposition
                                                                            WL 1628516 at *3. By contrast, Covered Property
indicating contact between two nouns, “direct physical
                                                                            is a well-defined term referring to buildings and
loss” and “Covered Property.” To, Merriam-Webster, https://
                                                                            personal property used in the insured's business.
www.merriam-webster.com/dictionary/to (last visited Aug.
                                                                            ECF No. 12-4 at PageID.171.
31, 2020). Accordingly, the plain meaning of “direct physical
loss to Covered Property” requires that there be a loss to            *7 Defendants’ interpretation is also consistent with recent
Covered Property; and not just any loss, a direct physical           COVID-19-related cases interpreting similar or identical
                                                                     terms. In Diesel Barbershop, LLC v. State Farm Lloyds,
loss. 9 Plaintiff's interpretation would be plausible if, instead,
                                                                     No. 5:20-CV-461-DAE, 2020 WL 4724305 (W.D. Tex. Aug.
the term at issue were “accidental direct physical loss of
                                                                     13, 2020), the Western District of Texas addressed facts
Covered Property.” 10 See     Source Food Tech., Inc. v. U.S.        nearly identical to this case. The Diesel plaintiffs sought
Fid. & Guar. Co., 465 F.3d 834, 838 (8th Cir. 2006) (“[T]he          damages from a State Farm insurer that refused to compensate
policy's use of the word ‘to’ in the policy language ‘direct         business interruption losses incurred by COVID-19-related
physical loss to property’ is significant. [The claimant's]          “shutdown” orders. Diesel Barbershop, LLC, 2020 WL
argument might be stronger if the policy's language included         4724305, at *3. The Diesel plaintiffs suffered no tangible
the word ‘of’ rather than ‘to,’ as in ‘direct physical loss          damage to property but alleged that loss of use was sufficient.
of property’ or even ‘direct loss of property.’ ”) (emphasis         Id. at 5*. The insurance policy included the same material
original).                                                           terms at issue here. Id. at *2–3.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)


                                                                   Plaintiff also argues that it has, in fact, stated “tangible
While the court noted “that some courts [had] found physical       damage” because it “alleged tangible deterioration during the
loss even without tangible destruction,” “the line of cases        several months that [its] operation has been ‘suspended.’ ”
requiring tangible injury to property [was] more persuasive.”      ECF No. 16 at PageID.304 n. 11. In support, Plaintiff points
Id. at *5. Accordingly, the court dismissed the complaint,         to paragraph 35 of the complaint, which states, “Among the
holding that the plaintiff failed to state an “accidental direct   property so damaged is Plaintiff's chiropractic equipment,
physical loss to Covered Property.” Id. at *7. Similarly,          certain leased equipment, medication and supplements with
the Ingham County Circuit Court recently adopted the               expiration dates, and other depreciating assets.” ECF No.
tangible damage interpretation to dismiss a COVID-19-              1 at PageID.13 (emphasis added). Plaintiff is simply adding
related insurance case. See Gavrilides Management Co. LLC          an extra step to its original theory. Rather than the loss of
v. Michigan Insurance Co., Case No. 20-258-CB-C30 (Mich.           use being the “direct physical loss,” the “direct physical loss”
Cir. Ct., Ingham Cty.). The Gavrilides plaintiff claimed that      is now the passive depreciation caused by the loss of use.
it suffered “direct physical loss” to its restaurant because the   Plaintiff offers no authority to support the theory that passive
Order prevented customers from dining-in. ECF No. 12-5 at          depreciation counts as a “direct physical loss to Covered
PageID.263. The court dismissed the argument as “simply            Property,” and such a conclusory allegation fails to “state a
nonsense” and agreed with the insurer-defendant that the
                                                                   claim to relief that is plausible on its face.”   Iqbal, 556 U.S.
phrase “accidental direct loss of or damage to property”
                                                                   at 678.
required “some physical alteration to or physical damage or
tangible damage to the integrity of the building.” Id. at 272
                                                                    *8 Based on the foregoing, “accidental direct physical loss
(relying in part on   Universal Image Prods., Inc. v. Chubb        to Covered Property” is an unambiguous term that plainly
Corp., 703 F. Supp. 2d 705, 708 (E.D. Mich. 2010), aff'd sub       requires Plaintiff to demonstrate some tangible damage to
                                                                   Covered Property. Because Plaintiff has failed to state such
nom.    Universal Image Prods., Inc. v. Fed. Ins. Co., 475 F.
                                                                   damage, the complaint does not allege a Covered Cause of
App'x 569 (6th Cir. 2012)).
                                                                   Loss. 11 Counts II, IV, and VI will therefore be dismissed.
Plaintiff's reliance on Studio 417, Inc. v. Cincinnati Insurance
Co., No. 20-cv-03127-SRB (W.D. Mo. Aug. 12, 2020),                 11      Plaintiff argues that even if it fails to state a claim,
is unpersuasive. In Studio, the plaintiffs alleged business                the complaint should survive because discovery is
interruption losses from COVID-19-related “shutdown”                       likely to show “that a substantial percentage of
orders that their insurer refused to compensate. ECF No. 16-2              State Farm policies do not have a virus exclusion,
at PageID.323. The defendant moved to dismiss, but the court               that certain policyholders subject to the Order
denied the motion, finding that the plaintiffs had plausibly               had reported direct Covid-19 contamination and
stated losses within coverage. Id. at PageID.326–32. Despite               were denied coverage anyways, or that certain
apparent similarities, Studio is readily distinguishable from              class policyholders subject to the Order also
the instant case. The policy at issue in Studio covered losses             sustained other, yet unknown types of property
arising from “accidental physical loss or accidental physical              damage.” ECF No. 16 at PageID.306-07. Plaintiff
damage to property.” Id. at PageID.328 (emphasis original).                seems to state the rule backwards. A Rule 12(b)
According to the court, the defendant's insistence on a                    (6) motion ensures that “before proceeding to
showing of tangible damage “conflat[ed] ‘loss’ and ‘damage’                discovery, a complaint [alleges] facts suggestive
” and was inconsistent with “giv[ing] meaning to both terms.”
                                                                           of illegal conduct.”     Twombly, 550 U.S. at
Id. Furthermore, the Studio plaintiffs “plausibly alleged that
                                                                           563 n. 8 (emphasis added). Other putative class
COVID-19 particles attached to and damaged their property,”
                                                                           members are free to bring their own action against
a fact which the court used to distinguish Source Foods. Id. at
                                                                           Defendants.
PageID.330–31. By contrast, Plaintiff asserts that COVID-19
never entered its premises, and Defendants’ interpretation
would not read “direct physical loss” redundantly. Even
                                                                                                   B.
if Studio supports Plaintiff's interpretation, its analysis is
inapplicable here.
                                                                                                   1.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   7
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)


Even if Plaintiff's business interruption losses were caused          term because such meaning might produce counterintuitive
by an “accidental direct physical loss to Covered Property,”          results. 12 See Diesel Barbershop, 2020 WL 4724305 at *6
coverage would still be negated by Section I – Exclusions.            (“[W]hile the Virus Exclusion could have been even more
As discussed above, Section I – Exclusions, which is                  specifically worded, that alone does not make the exclusion
incorporated against all Endorsement coverage, provides               ‘ambiguous.’ ”).
several pertinent exclusions, most principally the Virus
Exclusion. ECF No. 12-4 at PageID.173–74. Defendants bear             12      Plaintiff's insistence that the Virus Exclusion be
the burden of showing that any exclusion to coverage applies.
                                                                              strictly construed against Defendants is similarly
   Heniser, 534 N.W.2d at 505 n. 6.                                           ineffective. While “[e]xclusionary clauses in
                                                                              insurance policies are strictly construed in favor
By its plain terms, the Virus Exclusion bars coverage for                     of the insured,” “[c]lear and specific exclusions
any loss that would not have occurred but for some “[v]irus,
                                                                              must be given effect.”        Auto-Owners Ins. Co. v.
bacteria or other microorganism that induces or is capable
                                                                              Churchman, 489 N.W.2d 431, 434 (Mich. 1992).
of inducing physical distress, illness, or disease.” ECF No.
                                                                              “It is impossible to hold an insurance company
12-4 at PageID.173–74. Plaintiff advances two arguments for
                                                                              liable for a risk it did not assume.” Id.
why the Virus Exclusion is inapplicable: (1) that COVID-19
was not the proximate cause of its losses; and (2) that the            *9 Plaintiff next argues that the Virus Exclusion is
Virus Exclusion is limited to costs incurred as a result of           inapplicable because it was only meant to exclude losses
viral, bacterial, or fungal contamination. ECF No. 16 at              related to viral, bacterial, or fungal contamination. Plaintiff
PageID.298–300. Neither argument is compelling.                       points to the 2006 ISO circular which allegedly shows that
                                                                      “the [Virus Exclusion] was meant to preclude coverage for
Plaintiff's contention that the Order was the “sole, direct,          ‘recovery for losses involving contamination by disease-
and only proximate cause” of Plaintiff's losses is refuted            causing agents,’ and that the exclusion related only ‘to
by the Order itself. ECF No. 1 at PageID.3. The Order                 contamination by disease-causing viruses.’ ” 13 ECF No.
expressly states that it was issued to “suppress the spread of        16 at PageID.300. The parties dispute the meaning of the
COVID-19” and accompanying public health risks. ECF No.               ISO circular, but its exact meaning is immaterial. By its
16-4 at PageID.424. The only reasonable conclusion is that            terms, the Policy does not limit the Virus Exclusion to
the Order—and, by extension, Plaintiff's business interruption        contamination, and Plaintiff has failed to show that the
losses—would not have occurred but for COVID-19. Plaintiff            Virus Exclusion is ambiguous. C.f. Aetna Cas. & Sur. Co.
is therefore wrong to suggest that “whether the reason for            v. Dow Chem. Co., 28 F. Supp. 2d 440, 445 (E.D. Mich.
the [Order] was preventing the spread of a virus or an                1998) (finding pollution exclusion clause ambiguous and
asteroid spreading magic dust is irrelevant.” ECF No. 16 at           interpreting it along with ISO clause). Accordingly, the ISO
PageID.299. If it were the latter, the Virus Exclusion would          circular is extrinsic evidence that may not be “used as an aid
not apply.
                                                                      in the construction of the [unambiguous] contract.”   City
                                                                      of Grosse Pointe Park v. Michigan Mun. Liab. & Prop.
Furthermore, Plaintiff's position essentially disregards the
Anti-Concurrent Causation Clause, which extends the Virus             Pool, 702 N.W.2d 106, 115 (Mich. 2005). Therefore, even
Exclusion to all losses where a virus is part of the causal chain.    if Defendants misrepresented the purpose and extent of the
ECF No. 12-4 at PageID.173–74. Thus, even if the Order were           Virus Exclusion in 2006, the plain, unambiguous meaning of
a more proximate cause than COVID-19, coverage would                  the Virus Exclusion today negates coverage. 14 See Mahnick
still be excluded. Plaintiff, however, rejects this interpretation,   v. Bell Co., 662 N.W.2d 830, 832–33 (2003) (“The court must
arguing that it would lead to absurd results. To illustrate,          look for the intent of the parties in the words used in the
Plaintiff poses a hypothetical where coverage is excluded             contract itself. When contract language is clear, unambiguous,
because a firefighter passes out from viral infection on the          and has a definite meaning, courts do not have the ability to
way to put out a small fire at Plaintiff's business which is later    write a different contract for the parties....”) (internal citations
burned to the ground. ECF No. 16 at PageID.299. Ignoring              omitted).
the merits of Plaintiff's hypothetical, the task here is not
to speculate on the outer limits of coverage, and Plaintiff           13      Plaintiff alleges that because Defendants
provides no authority for discounting the plain meaning of a                  misrepresented the nature of the Virus Exclusion


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                    8
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)


       to insurance regulators, the exclusion is void as           Plaintiff has failed to state a Covered Cause of Loss, which is
       against public policy. ECF No. 1 at PageID.5.               a prerequisite to the application of each section.
       Defendants contend that the misrepresentation
       allegations are contradicted by the ISO circular,           16     In comparison to the other issues, the parties have
       which provides, in conspicuous formatting, “This                   minimally briefed the application of the additional
       filing introduces [the Virus Exclusion,] which                     exclusions. Across the parties’ combined 57
       states that there is no coverage for loss or damage                pages of briefing (excluding exhibits), the three
       caused by or resulting from any virus, bacterium                   additional exclusions receive about 7 pages. Most
       or other microorganism that induces or is capable                  of this space is spent discussing the application
       of inducing physical distress, illness or disease.”
                                                                          of factually remote and nonbinding cases. See
       ECF No. 1 at PageID.88. Accepting Plaintiff's
                                                                          ECF No. 12 at PageID.149–51; ECF No. 16 at
       allegations as true, Plaintiff has not offered any
                                                                          PageID.310–14.
       authority for voiding the exclusion, nor has it
       alleged that it was fraudulently induced into
       entering the Policy. See ECF No. 1.                                                       C.
14     Plaintiff also alleges that Defendants and other            *10 In addition to its breach of contract claims, Plaintiff
       insurers are summarily denying claims for bad faith
                                                                   seeks a declaratory judgment pursuant to        28 U.S.C. §§
       financial reasons. ECF No. 1 at PageID.19–20.
                                                                   2201 and 2202 that “the Policy and other Class members’
       Such allegations do not alter the plain meaning of
                                                                   policies provide coverage for Class members’ ” business
       the Policy, and Plaintiff has not since elaborated on
                                                                   interruption losses incurred by the Order and that the Virus
       these allegations.
                                                                   Exclusion is inapplicable. ECF No. 1 at PageID.27–37
Accordingly, assuming Plaintiff has suffered an “accidental        (Counts I, III, and V). Defendants argue that such declaratory
direct physical loss to Covered Property,” the Virus Exclusion     relief would duplicate Plaintiff's breach of contract claims.
negates any coverage for Plaintiff's loss of income or extra       Defendants are correct.
expense. For this reason, Plaintiff's request for leave to amend
its complaint upon a finding that it has not suffered an
“accidental direct physical loss to Covered Property” will be      Under      28 U.S.C. § 2201(a), a district court “may declare
denied because granting such leave would be futile. ECF No.        the rights and other legal relations of any interested party
                                                                   seeking such declaration, whether or not further relief is
16 at PageID.307. Counts II, IV, and VI will be dismissed. 15
                                                                   or could be sought.” To determine whether to exercise
                                                                   declaratory jurisdiction, a court should consider “whether
15     Accordingly, Defendant's argument that imposing             the judgment will serve a useful purpose in clarifying and
       liability despite the Virus Exclusion would be              settling the legal relationships in issue and whether it will
       unconstitutional is not reached. ECF No. 12 at              terminate and afford relief from the uncertainty, insecurity,
       PageID.138.
                                                                   and controversy giving rise to the proceeding.” Aetna Cas.
                                                                   Surety Co. v. Sunshine Corp., 74 F.3d 685, 687 (6th Cir. 1996)
                               2.                                  (citations and internal quotations omitted).

The applicability of the three additional exclusions, the          The Sixth Circuit has outlined five factors assessing the
Ordinance or Law, Acts or Decisions, and Consequential             propriety of a federal court's exercise of discretion in such a
Losses exclusions, will not be reached. It is unnecessary          situation:
to decide whether these exclusions bar coverage when
Plaintiff has not stated an “accidental direct physical loss to      (1) whether the judgment would settle the controversy;
Covered Property” and the Virus Exclusion would otherwise
                                                                     (2) whether the declaratory judgment action would serve a
bar recovery. 16 Similarly, the application of the Loss of           useful purpose in clarifying the legal relations at issue;
Income, Extra Expense, and Civil Authority sections of
the Endorsement remain undecided besides the finding that




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             9
TUREK ENTERPRISES, INC., d/b/a ALCONA CHIROPRACTIC,..., Slip Copy (2020)


                                                                      have obtained damages along with an opinion regarding the
  (3) whether the declaratory remedy is being used merely
                                                                      extent of Policy coverage. Ultimately, this opinion dismissing
  for the purpose of “procedural fencing” or “to provide an
                                                                      Plaintiff's claims for breach of contract will clarify the parties’
  arena for a race for res judicata”;
                                                                      rights under the Policy as meaningfully as any declaratory
  (4) whether the use of a declaratory action would increase          judgment would have. Allowing Plaintiff to continue seeking
  the friction between our federal and state courts and               declaratory relief would be nonsensical. Accordingly, Counts
  improperly encroach on state jurisdiction; and                      I, III, and V must be dismissed.

(5) whether there is an alternative remedy that is better or
more effective.      Scottsdale Ins. Co. v. Roumph, 211 F.3d                                          D.
964, 968 (6th Cir. 2000). These factors reveal no useful
purpose for declaratory jurisdiction here. First, declaratory          *11 Defendants allege that Defendant State Farm
relief cannot “settle the controversy” because, as discussed,         Automobile was not a party to the Policy and should be
Plaintiff has failed to state a Covered Cause of Loss. As             dismissed. ECF No. 12 at PageID.151. Plaintiff agrees. ECF
a result, it seems implausible that declaratory relief could          No. 16 at PageID.292 n. 1. Accordingly, notwithstanding
further clarify the legal relations at issue. Indeed, Plaintiff       the discussion above, Plaintiff's claims against State Farm
merely asserts its right to seek a declaration “that certain          Automobile must be dismissed.
policy language means ‘X’, or that the virus exclusion does
not apply, without also giving up [its] claim for damages.”
ECF No. 16 at PageID.315. Plaintiff does not explain how                                             IV.
pursuing this right would offer any relief, especially since
Plaintiff has failed to state a claim for breach of contract.         Accordingly, it is ORDERED that Defendants’ Motion to
C.f. Dow Chem. Co. v. Reinhard, No. 07-12012-BC, 2007                 Dismiss, ECF No. 12, is GRANTED.
WL 2780545, at *10 (E.D. Mich. Sept. 20, 2007) (dismissing
declaratory relief counts that “would result in the duplication       It is further ORDERED that Plaintiff's complaint, ECF No.
of any disposition of the claim of a breach of contract”              1, is DISMISSED WITH PREJUDICE.
but retaining declaratory relief counts regarding “prospective
obligations” “that differ from any determination of liability”        Dated: September 3, 2020 s/Thomas L. Ludington
for breach of contract).

                                                                      THOMAS L. LUDINGTON
The remaining factors are similarly unpersuasive. The factors
regarding procedural fencing and comity between the state             United States District Judge
and federal courts are neutral at best. Moreover, Plaintiff's
alternative claims for breach of contract would have been             All Citations
more efficient vehicles for relief given that Plaintiff could
                                                                      Slip Copy, 2020 WL 5258484

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  10
